ON MOTION FOR REHEARING, TO REINSTATE APPEAL AND DETERMINE MERITS OF CAUSE, OR TO TRANSFER TO THE SUPREME COURT
PER CURIAM:
Appellant’s counsel on appeal, who did not represent her at the trial or at the time of appeal, contends that § 211.261, RSMo 1978, does not apply to those sections of chapter 211 which pertain to the termination of parental rights. He claims that as there is no statutory provision for appeal, the Rules of Civil Procedure apply and that the notice of appeal can be filed within 40 days after entry of the judgment. Rules 81.04 and 81.05, V.A.M.R.; State v. Lindner, 498 S.W.2d 754 (Mo. banc 1973).
Appellant’s contention is based upon the history of the enactment of the sections which now make up chapter 211. In 1957, 43 sections, numbered 211.010 to 211.420 were enacted. In two places § 211.261 (then § 211.260) referred to appeals “under the provisions of this chapter”. The revisor of statutes renumbered and rearranged the 1957 enactment so that it was numbered from 211.011 to 211.431 and substituted “sections 211.011 to 211.431” for “this act” in both places in § 211.261. In 1959 the General Assembly passed an act “To amend Chapter 211, RSMo 1957 Supp., relating to neglected and delinquent children, by adding seven new sections relating to the same subject and providing, in certain cases, for the termination by the juvenile court of parental rights to children.” Those were renumbered as §§ 211.441 to 211.511. In the 1959 Missouri Revised Statutes, § 211.-261 referred to appeals from the renumbered sections of the 1957 act. In the 1969 Revised Statutes, § 211.261 states “chapter” instead of “act” or “sections 211.011 to 211.-431”. Section 211.261 appears the same in RSMo 1978 as it did in RSMo 1969. The section has not been reenacted or amended since 1957. In 1978, eight sections pertaining to termination of parental rights were repealed, and eleven new sections “relating to the same subject” were enacted. Appellant contends that § 211.261 only applies to appeals under the 1957 act and not to proceedings to terminate parental rights.
The committee on legislative research in preparing the revised statutes “shall not alter the sense, meaning, or effect of any legislative act, but may renumber sections . . . rearrange sections, . substitute the word ‘chapter’ for ‘act’ or ‘article’ and the like, . . . .” § 3.060, RSMo 1978. The 1959 act providing for termination of parental rights sought “to amend Chapter 211” which was then the 1957 act. The amendment added seven new sections “relating to the same subject”. When an act is amended, it is then construed as if the amendments had always been there. Blair v. Chicago, 201 U.S. 400, 475, 26 S.Ct. 427, 446, 50 L.Ed. 801, 832 (1906); Henry v. McKay, 164 Wash. 526, 3 P.2d 145, 148, 77 A.L.R. 1025, 1030 (1931); 1A Sutherland Statutory Construction, §§ 22.34, 22.35, pp. 196-197.
The relationship of § 211.261 to the termination of parental rights sections of chapter 211 has been considered at least twice by this court. Where it was contended that no appeal lies from a judgment terminating parental rights, it was held that the parents had a right of appeal as provided in § 211.261. In re Burgess, 359 S.W.2d 484, 486-487 (Mo.App.1962). In footnote 2 to In re M_, 446 S.W.2d 508, 510 (Mo.App.1969), this court stated that as numbered and arranged by the committee on legislative research, it might appear that particular procedural provisions in chapter 211 pertained only to §§ 211.011 to 211.431. However, the court further noted that there was nothing in the 1959 law to justify a holding that the new sections, pertaining to termination of parental rights, were to be set apart from the other provisions. It said *322that the 1959 sections should be considered interrelated with the 1957 act, and thus the parent had a right to appeal under § 211.-261. This would appear to be true regarding the current provisions for termination of parental rights. Both amendments expressly provided that they were “relating to the same subject”. Reading the 1957 act and its amendments as one act, we believe that § 211.261, RSMo 1978, applies to all sections now in chapter 211.
We also do not believe that Rules 81.04 and 81.05, V.A.M.R., give appellant 40 days to file her notice of appeal. Rule 41.01 might seem to make them applicable. However, it has been stated that the Rules of Civil Procedure control juvenile court proceedings unless otherwise provided by statute. In Interest of R. L. P., 536 S.W.2d 41,43 (Mo.App.1976). Also see State ex rel. R. L. W. v. Billings, 451 S.W.2d 125 (Mo. banc 1970). The Rules of Civil Procedure have been held not to change the statutory time of appeal under § 211.261. In re In Interest of T_ G_, 455 S.W.2d 3, 9 (Mo.App.1970). A special statute dealing with procedure in a particular type of case controls over the general civil rules and where the legislature has set. a time for appeal, that time controls. Id. In view of the decisions cited in this paragraph, we do not believe that the Civil Rules affect the time for appeal as provided in § 211.261, RSMo 1978.
The motion for rehearing, to reinstate appeal and determine the merits of the cause is overruled. The motion to transfer to the supreme court is denied.
All concur; except FLANIGAN, C. J., dissents and files dissenting opinion, and MAUS, J., dissents and concurs in the dissenting opinion.